El Juez Asociado Sr. Hutchison,
emitió la opinión del tribunal.
La demandante apela de una sentencia que declara sin lu-gar su demanda de tercería en la que trataba de eximir de los efectos de un embargo y orden de ejecución contra su esposo, las rentas de cierta propiedad que a ella pertenecía por ser de su exclusiva propiedad. La demanda se entabló en 22 de enero de 1916, con motivo de un embargo anterior.
Los fundamentos que sirvieron de base a la sentencia son los referidos por el juez sentenciador, a saber:
*527“Queda el caso reducido a una cuestión de ley; la de si las ren-tas o frutos' de bienes propios de la esposa, son gananciales y res-ponden de deudas contraídas por el marido durante el matrimonio.
“La cuestión nace de si rige el artículo 1323 del Código Civil, o si ha sido derogado por el artículo 248 del Código de Enjuicia-miento Civil.
“La corte declara que las rentas y frutos de bienes propios de cualquiera de los cónyuges se reputan gananciales, y son tales, a me-nos que se pruebe que el matrimonio se contrajo excluyendo el ré-gimen económico de gananciales.
“Declara también la’corte que las obligaciones de la sociedad de gananciales se hallan regidas, especialmente, por las disposicio-nes contenidas en el Capítulo IV, Título III, Libro 4o. del Código Civil, y no por leyes de procedimiento; y que este caso se halla re-gido por el artículo 1323 del Código que no ha sido derogado, se-gún se ve en la doctrina sentada por la Corte Suprema de Puerto Rico en diversos casos, y especialmente en el caso Vivaldi v. Mariani, 10 D. P. R. 444.”
De la doctrina del caso de Vivaldi v. Mariani y otros casos que lian sido citados infiere el apelado- las siguientes con-clusiones: , ¡| "
“A. Que las rentas de la casa No. 32 de la calle de la Cruz de esta ciudad, propiedad exclusiva de la tercerista son bienes ganan-ciales.
“B. Que como tales bienes gananciales no son de la exclusiva propiedad de la esposa ni tampoco del marido.
“C. Que tales bienes pertenecen a la persona jurídica sociedad conyugal.”
Para los fines de esta opinión no es necesario que se dis-cuta la razón que informa estas proposiciones. De ello no se infiere, sin embargo, que la Legislatura no tiene facultad para eximir a cualquier determinada porción o clase de bienes ga-nanciales de una orden dé ejecución. Tales exenciones no son raras aunque varían en los diferentes Estados donde rige la sociedad de gananciales y si bien modifican en cierto modo las reglas generales que son aplicables a la propiedad que de tal modo ha quedado exenta, no destruyen necesaria-*528mente su carácter de ganancial. McKay sobre Bienes Ga-nanciales, artículos 294/304.
La cuestión no es.como ha dicho el juez sentenciador, si las rentas y productos de los bienes inmuebles privativos de la esposa son o no gananciales, sino pura y simplemente si tales rentas y ganancias están exentas de la ejecución se-guida contra el marido, no obstante su carácter de ganan-ciales.
El artículo 248 del Código de Enjuiciamiento Civil y el efecto de la exención que en dicho artículo se establece no fueron considerados en el caso de Vivaldi v. Mariani, ni en ninguno de los casos citados por el apelado. Ese artículo es como sigue:
“Artículo 248. — Toda propiedad, real o personal, perteneciente a una mujer casada, 'a la fecha de su matrimonio o que posterior-mente adquiera por derecho propio, y todas las rentas, beneficios y productos de la misma, así como toda retribución que le sea debida o le corresponda por sus servicios personales estarán exentos de una orden de ejecución contra su esposo.”
El texto citado no convierte necesariamente'en bienes pri-vativos las rentas, beneficios y productos mencionados ñi su-pone, como alega el apelado, que son bienes particulares; sino que meramente expresa que estarán exentos de una orden de ejecución contra el esposo. Los términos en que está re-dactado son muy claros para que requieran interpretación y enuncian la única regla que es aplicable a los casos a que se refiere. Como última expresión del pensamiento legislativo la regia así prescrita debe regir sobre el punto indicado en caso de existir conflicto con cualquier precepto del Código Civil, o alguna otra disposición estatutoria anterior. Resolver otra cosa equivaldría a una tentativa para derogar mediante legislación judicial toda aquella parte del artículo que consi-deramos relativa a las rentas, beneficios y productos. Sin embargo, con sujeción a esta ligera modificación el artículo 1323 del Código Civil y todos los demás preceptos del mismo ya definan tales rentas, beneficios y productos como bienes *529gananciales o los regulen como tales, permanecen en toda su fuerza y vigor:
“Una derogación que resulte de una incompatibilidad y contra-dicción irreconciliable entre dos leyes se juzga por el 'alcance del conflicto o incompatibilidad, y si cualquiera parte de la primitiva ley puede subsistir por no estar derogada o afectada por la ley posterior, no queda derogada.” 25 R. C. L., p. 916, sección 167.
Nada tenemos que ver con el criterio bueno o malo de la innovación.
“La derogación tácita descansa en la presunción de que la le-gislatura trató de dar efecto a sus disposiciones legislatiyas. ” 25 R. C. L., 917, sección 168, y casos citados.
Sin embargo, prescindiendo de tal presunción, toda duda que pudiera surgir acerca de cualquier inadvertencia posible al decretarse originalmente el artículo 248, supra, queda re-suelta por el hecho de que doce años después, o sea en 13 de abril de 1916, dicho artículo fué expresamente enmendado a fin de que quedara redactado en los términos siguientes:
“Toda propiedad real o personal, perteneciente a una mujer ca-sada, a la fecha de su matrimonio, o que posteriormente adquiera por derecho propio, así como toda retribución que le sea debida o le corresponda por sus servicios personales, estarán exentas de una orden de ejecución contra su esposo; pero no gozarán de este privi-legio de exención los beneficios, rentas y productos de los bienes pri-vativos de la mujer casada, quedando aquellos sujetos en una mi-tad de su valor, a una orden de ejecución dictada- contra su esposo.”
liemos considerado el presente caso bajo el punto legal en discusión de si es ele aplicación el artículo 1323 del Código Civil según regía con anterioridad a 1904, o el 248 del Có-digo dg Enjuiciamiento Civil antes de ser enmendado, y úni-camente hemos mencionado la enmienda de 1916 para dar én-fasis a la intención inequívoca del legislador. La contro-versia fué sometida en la corte inferior por medio de una relación de hechos convenida por las partes para la resolu-*530ción de la cuestión como fué planteada, y no habiendo sido sugerida ninguna otra cuestión en apelación debe considerarse el caso como precedente únicamente en cuanto al punto que ha sido discutido y resuelto.
La sentencia apelada debe ser revocada, dictándose otra por la que se declare con lugar la demanda de tercería, con los demás pronunciamientos consiguientes, sin especial con-dena de costas.
Revocada la sentencia apelada y declarada con lugar la tercería. sin especial condenación de costas.
Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Aldrey.